EXHIBIT 10.37
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
LOAN AND SECURITY AGREEMENT
 


THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of May 11, 2012
(the “Closing Date”) by and among MIDCAP FUNDING III, LLC, a Delaware limited
liability company (“MidCap”), as administrative agent (“Agent”), the Lenders
listed on Schedule 1 hereto and otherwise party hereto from time to time (each a
“Lender”, and collectively the “Lenders”), and STELLAR PHARMACEUTICALS INC., a
corporation amalgamated under the laws of the Province of Ontario, TRIBUTE
PHARMA CANADA INC., a corporation formed under the laws of the Province of
Ontario, and TRIBUTE PHARMACEUTICALS CANADA LTD., a corporation formed under the
laws of the Province of Ontario (individually and collectively, “Borrower”, and
references to Borrower herein shall be deemed to be references to each Borrower
on a joint and several basis), provides the terms on which Lenders agree to lend
to Borrower, on a joint and several basis, and Borrower shall repay
Lenders.  The parties agree as follows:
 
1. ACCOUNTING AND OTHER TERMS
 
1.1 Accounting Terms.  Accounting terms not defined in this Agreement shall be
construed in accordance with GAAP.  Calculations and determinations must be made
in accordance with GAAP.
 
1.2 Capitalized Terms.  Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 14.
 
1.3 UCC; PPSA.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code and the PPSA to the
extent such terms are defined therein.
 
1.4 Conversion to Dollars.  All valuations or computations of monetary amounts
set forth in this Agreement shall include the Dollar equivalent of amounts in
Canadian Dollars.  In connection with all Dollar amounts set forth in this
Agreement, all Canadian Dollars shall be converted to Dollars in accordance with
the prevailing noon exchange rate on the Bank of Canada website on the
applicable date.  Unless otherwise specifically set forth in this Agreement,
monetary amounts shall be in Dollars.
 
1.5 Judgment Currency; Contractual Currency.
 
(a) If, for the purpose of obtaining or enforcing judgment against any Borrower
or any other Loan Party in any court in any jurisdiction, it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 1.5 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 1.5 being hereinafter in this
Section 1.5 referred to as the “Judgment Conversion Date”).
 
 
1

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 1.5(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Borrower or Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from a Borrower or another Loan Party under this Section 1.5(b) shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other amounts due under or in respect of any of the Loan Documents.
 
(c) The term “rate of exchange” in this Section 1.5 means the rate of exchange
at which Administrative Agent would, on the relevant date at or about 12:00 noon
(Eastern time), be prepared to sell the Obligation Currency against the Judgment
Currency.
 
(d) Any amount received or recovered by Agent in respect of any sum expressed to
be due to them (whether for itself or as trustee for any other person) from any
Borrower or other Loan Party under this Agreement or under any of the other Loan
Documents in a currency other than the Obligation Currency in which such sum is
so expressed to be due (whether as a result of, or from the enforcement of, any
judgment or order of a court or tribunal of any jurisdiction, the winding up of
a Borrower or a Loan Party or otherwise) shall only constitute a discharge of
such Borrower or Loan Party to the extent of the amount of the Obligation
Currency that Administrative Agent is able, in accordance with its usual
practice, to purchase with the amount of the currency so received or recovered
on the date of receipt or recovery (or, if later, the first date on which such
purchase is practicable).  If the amount of the Obligation Currency so purchased
is less than the amount of the Obligation Currency so expressed to be due, such
Borrower or Loan Party shall indemnify Agent against any loss sustained by it as
a result, including the cost of making any such purchase
 
2. LOAN AND TERMS OF PAYMENT
 
2.1 Promise to Pay.  Borrower hereby unconditionally promises to pay to Agent,
for payment to each Lender in accordance with its respective Pro Rata Share, the
outstanding principal amount of all Credit Extensions made by the Lenders, and
accrued and unpaid interest thereon, and any other amounts due hereunder as and
when due in accordance with this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 Term Loans.
 
(a) Availability.  Subject to the terms and conditions of this Agreement, during
the Draw Period, the Lenders agree, severally and not jointly, to make one or
more term loans to Borrower in an aggregate amount up to Six Million and 00/100
Dollars ($6,000,000.00) according to each Lender’s Term Loan Commitment as set
forth on Schedule 1 hereto (such term loans are hereinafter referred to singly
as a “Term Loan”, and collectively as the “Term Loans”).  After repayment, no
Term Loan may be re-borrowed.  The Term Loans shall be funded in two
tranches.  The first tranche (“Tranche One”) shall be in an amount equal to
Three Million Five Hundred Thousand and 00/100 Dollars ($3,500,000) and shall be
advanced on the Closing Date.  The second tranche (“Tranche Two”) shall be in an
amount equal to Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000) and shall be advanced in a single advance at Agent’s direction on
behalf of the Lenders on a mutually agreeable date during the Draw Period, but
only after the Tranche Two Eligibility Date.  In the event a Tranche Two
Eligibility Date does not occur prior to the end of the Draw Period, Tranche Two
shall not be advanced to Borrower.
 
(b) Interest Payments and Repayment.  Commencing on the first (1st) Payment Date
following the Funding Date of Tranche One and of Tranche Two, respectively, and
continuing on the Payment Date of each successive month thereafter through and
including the Maturity Date, Borrower shall make monthly payments of interest to
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, in arrears, and calculated as set forth in Section 2.3.  Commencing on
the Amortization Date, and continuing on the Payment Date of each successive
month thereafter through and including the Maturity Date, Borrower shall make
consecutive monthly payments of principal to Agent, for payment to each Lender
in accordance with its respective Pro Rata Share, as calculated by Agent based
upon: (i) the amount of such Lender’s Term Loans, (ii) the effective rate of
interest, as determined in Section 2.3, and (iii) a straight-line amortization
schedule for each Credit Extension beginning on the Amortization Date and ending
on the Maturity Date.  All unpaid principal and accrued interest with respect to
the Term Loans is due and payable in full on the Maturity Date.  The Term Loans
may be prepaid only in accordance with Sections 2.2(c) and 2.2(d).
 
(c) Mandatory Prepayments.  If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans and
all other Obligations, and all accrued and unpaid interest thereon, plus
(ii) the Final Payment, plus (iii) the Prepayment Fee, plus (iv) all other sums
that shall have become due and payable, including Lenders’ Expenses.
 
(d) Permitted Prepayment of Loans.  Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement; provided, however, that Borrower (i) provides written notice to Agent
of its election to prepay the Term Loans at least fifteen (15) days prior to
such prepayment, and (ii) pays to Agent, for payment to each Lender in
accordance with its respective Pro Rata Share, on the date of such prepayment,
an amount equal to the sum of: (A) all outstanding principal of the Term Loans
and all other Obligations, and all accrued interest thereon, plus (B) the Final
Payment, plus (C) the Prepayment Fee, plus (D) all other sums that shall have
become due and payable, including Lenders’ Expenses.  Notwithstanding the
foregoing, in the event of a refinancing of the amounts outstanding under the
Term Loans with all Lenders, no Prepayment Fee shall be payable.
 
 
3

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
2.3 Payment of Interest on the Credit Extensions.
 
(a) Computation of Interest.  Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension, the date of the making
of such Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.
 
(b) Interest Rate Determination.  Subject to the provisions of
Section 2.3(c) below, each tranche of the Term Loans shall bear interest on the
outstanding principal amount thereof from the date when made until paid in full
at a rate per annum equal to the sum of (i) the greater of (A) the LIBOR Rate in
effect for the applicable Interest Period and (B) four percent (4.0%), plus
(ii) the LIBOR Rate Margin adjusted on the first (1st) day of each Interest
Period and fixed for the duration of each such Interest Period.  As of each
Interest Rate Determination Date, Agent shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Term Loan for which
an interest rate is then being determined for the applicable Interest
Period.  In the event that Agent shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto), as of any
Interest Rate Determination Date with respect to any Term Loan, that adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Term Loan on the basis provided for in the definition of Base LIBOR Rate,
then Agent may select a comparable replacement index and corresponding margin.
 
(c) Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum that is
five percent (5.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”).  Payment or acceptance of the increased interest rate provided
in this Section 2.3(c) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Agent or Lenders.
 
(d) Debit of Accounts.  Agent may debit any of Borrower’s Deposit Accounts,
including the Designated Deposit Account, for principal and interest payments
when due or any other amounts Borrower owes the Lenders under the Loan Documents
when due.  These debits shall not constitute a set-off.
 
(e) Payments.  Payments of principal and/or interest received after 12:00 Noon
Eastern Time are considered received at the opening of business on the next
Business Day.  When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid.  All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in Dollars and in immediately available
funds.  All payments required under this Agreement are to be made directly to
Agent unless otherwise directed by Agent in writing.
 
 
4

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(f) Maximum Lawful Rate.
 
(i) In no event shall the interest charged hereunder, with respect to the notes
(if any) or any other obligations of Borrower under any of the Loan Documents
exceed the maximum amount permitted under the Laws of the State of New
York.  Notwithstanding anything to the contrary herein or elsewhere, if at any
time the rate of interest payable hereunder or under any note or other Loan
Document (the “Stated Rate”) would exceed the highest rate of interest permitted
under any applicable Law to be charged (the “Maximum Lawful Rate”), then for so
long as the Maximum Lawful Rate would be so exceeded, the rate of interest
payable shall be equal to the Maximum Lawful Rate; provided, however, that if at
any time thereafter the Stated Rate is less than the Maximum Lawful Rate,
Borrower shall, to the extent permitted by Law, continue to pay interest at the
Maximum Lawful Rate until such time as the total interest received is equal to
the total interest which would have been received had the Stated Rate been (but
for the operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received, had the interest been
calculated for the full term hereof at the Maximum Lawful Rate.  If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, then such excess amount shall be applied
to the reduction of the principal balance of such Lender’s Term Loan or to other
amounts (other than interest) payable hereunder, and if no such principal or
other amounts are then outstanding, such excess or part thereof remaining shall
be paid to Borrower.  In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.
 
(ii) Without limiting subsection (i) above, if any provision of this Agreement
or any of the other Loan Documents would obligate any Borrower to make any
payment of interest under the Obligations or other amount in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by the applicable recipient of interest under the Obligations at a
criminal rate (as such terms are construed under the Criminal Code, R.S.C. 1985,
c. C 46 (Canada)) then, notwithstanding such provision, such amount or rates
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or so result in a receipt by the applicable recipient of interest under the
Obligations at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:  (1) firstly, by reducing the amount or rates of interest
required to be paid to the applicable recipient under this subsection (ii); and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the applicable recipient which would constitute interest
under the Obligations for purposes of Section 347 of the Criminal Code
(Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Borrower shall be entitled, by notice in writing to
Agent, to obtain reimbursement from the applicable recipient in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by the applicable recipient to Borrower.  Any amount or
rate of interest under the Obligations referred to in this (iii) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any Term
Loan to Borrower remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro rated
over that period of time and otherwise be pro rated over the period from the
Closing Date to the date all Obligations have been indefeasibly paid in full and
all Lender’s commitments have been terminated and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Agent shall be conclusive for the purposes of such determination.
 
 
5

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(iii) For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents for the Obligations (and stated
herein or therein, as applicable, to be computed on the basis of a 360 day year
or any other period of time less than a calendar year) are equivalent to the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.
 
2.4 Fees and Expenses.  Borrower shall pay to Agent, for payment to each Lender:
 
(a) Origination Fee.  A non-refundable origination fee to each Lender, in
accordance with its respective Pro Rata Share, equal to the product of (i) one
percent (1.0%) multiplied by (ii) the aggregate Term Loan Commitment on the
Closing Date, which was paid to Agent on February 29, 2012.
 
(b) Final Payment.  The Final Payment, when due under Section 2.2(c) or 2.2(d),
or otherwise on the Maturity Date, to each Lender, in accordance with its
respective Pro Rata Share;
 
(c) Prepayment Fee.  The Prepayment Fee, when due under Section 2.2(c) or
2.2(d), to each Lender, in accordance with its respective Pro Rata Share
immediately prior to application of the corresponding prepayment; and
 
(d) Lenders’ Expenses.  All of Lenders’ Expenses incurred through and after the
Closing Date, when due (and in the absence of any other due date specified
herein, such Lenders’ Expenses shall be due upon demand).
 
2.5 Additional Costs.  If any new Law or regulation increases a Lender’s costs
or reduces its income for any Term Loan, Borrower shall pay the increase in cost
or reduction in income or additional expense; provided, however, that Borrower
shall not be liable for any amount attributable to any period before one hundred
eighty (180) days prior to the date such Lender notifies Borrower of such
increased costs.  Each Lender agrees that it shall allocate any increased costs
among its customers similarly affected in good faith and in a manner consistent
with such Lender’s customary practice.
 
 
6

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
2.6 Payments and Taxes.  Any and all payments made by Borrower under this
Agreement or any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority (including any interest, additions to tax or penalties
applicable thereto) other than any taxes imposed on or measured by any Lender’s
overall net income and franchise taxes imposed on it (in lieu of net income
taxes), by a jurisdiction (or any political subdivision thereof) as a result of
any Lender being organized or resident, conducting business (other than a
business deemed to arise from such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, or otherwise
with respect to, this Agreement or any other Loan Document) or having its
principal office in such jurisdiction (“Indemnified Taxes”).  If any Indemnified
Taxes shall be required by Law to be withheld or deducted from or in respect of
any sum payable under this Agreement or any other Loan Document to any Lender,
(a) an additional amount shall be payable as may be necessary so that, after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) such Lender
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (b) Borrower shall make such withholdings
or deductions, (c) Borrower shall pay the full amount withheld or deducted to
the relevant taxing authority or other authority in accordance with applicable
Law, and (d) Borrower shall deliver to such Lender evidence of such
payment.  Borrower’s obligation hereunder shall survive the termination of this
Agreement.
 
2.7 Secured Promissory Notes.  Each Term Loan shall be evidenced by a Secured
Promissory Note in the form attached as Exhibit D hereto (each a “Secured
Promissory Note”), and shall be repayable as set forth herein.  Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of each Term Loan set forth on such Lender’s Secured Promissory Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Secured Promissory Note Record shall not limit
or otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due.  Upon receipt of an affidavit of an officer of a
Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, which affidavit shall contain an indemnity in form and
substance reasonably acceptable to Agent in favor of Borrower, Borrower shall
issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.  In the event a Tranche Two
Eligibility Date does not occur prior to the end of the Draw Period, upon
written request of Borrower, the Secured Promissory Note delivered to Lender on
the Closing Date shall be amended and restated on the same terms but in an
original principal amount of $3,500,000.
 
 
7

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
2.8 Issuance of Warrants to Lenders.  Borrower has duly authorized issuance of
the Warrants substantially in the form attached hereto as Exhibit E.
 
3. CONDITIONS OF LOANS
 
3.1 Conditions Precedent to Initial Credit Extension.  Each Lender’s obligation
to make a Term Loan is subject to the condition precedent that Agent shall
consent to or shall have received, in form and substance satisfactory to Agent
and Lenders, such documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate, including, without limitation:
 
(a) duly executed original signatures to this Agreement, the Perfection
Certificate and the other Loan Documents to which Borrower is a party;
 
(b) duly executed original Secured Promissory Notes in favor of each Lender with
a face amount equal to such Lender’s Term Loan Commitment;
 
(c) duly executed original signatures to the Control Agreements with HSBC Bank
Canada and the Bank of Montreal;
 
(d) the Operating Documents of each Borrower certified as true, correct and
complete by a responsible officer of each Borrower;
 
(e) certificates of status dated as of the Closing Date to the effect that
Borrower is incorporated, amalgamated or continued under the laws of the
Province of Ontario and is not dissolved;
 
(f) a duly executed original signatures to the completed Borrowing Resolutions
for Borrower;
 
(g) a payoff letter from Bank of Montreal;
 
(h) evidence that (i) the Liens securing Indebtedness owed by Borrower to Bank
of Montreal will be terminated, and (ii) the documents and/or filings evidencing
the perfection of such Liens, including without limitation any financing
statements, registration statements under the PPSA, and/or control agreements,
have or will, concurrently with the initial Credit Extension, be terminated;
 
(i) certified copies, dated as of a recent date, of financing statement
searches, as Agent shall request, accompanied by written evidence (including any
UCC and PPSA termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
 
8

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(j) a legal opinion of Borrower’s counsel dated as of the Closing Date together
with the duly executed original signatures thereto;
 
(k) evidence satisfactory to Agent that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Agent, for the ratable benefit of Lenders; and
 
(l) payment of the Lenders’ Expenses described in Section 2.4(d).
 
3.2 Conditions Precedent to all Credit Extensions.  The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
 
(a) timely receipt by the Agent of an executed Payment/Advance Form in the form
of Exhibit B attached hereto;
 
(b) the representations and warranties in Section 5 shall be true, correct and
complete in all material respects on the date of the Payment/Advance Form and on
the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true, accurate and complete
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
 
(c) in Agent’s sole discretion, there has not been any Material Adverse Change.
 
3.3 Covenant to Deliver.  Borrower agrees to deliver to Agent each item required
to be delivered to Agent under this Agreement as a condition precedent to any
Credit Extension.  Borrower expressly agrees that a Credit Extension made prior
to the receipt by Agent of any such item shall not constitute a waiver by the
Lenders of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in Agent’s sole
discretion.
 
 
9

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
3.4 Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Agent (which notice shall be
irrevocable) by electronic mail or facsimile by 12:00 noon Eastern time fifteen
(15) Business Days prior to the date the Term Loan is to be made.  Together with
any such electronic or facsimile notification, Borrower shall deliver to Agent
by electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Upon receipt of a Payment/Advance
Form, Agent shall promptly provide a copy of the same to each Lender.
 
4. CREATION OF SECURITY INTEREST
 
4.1 Grant of Security Interest.  Borrower hereby grants to Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Agent,
for the ratable benefit of the Lenders, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law.  If
Borrower shall acquire a commercial tort claim (including but not limited to as
defined in the Code), Borrower shall promptly notify Agent in a writing signed
by Borrower of the general details thereof (and further details as may be
required by Agent) and grant to Agent, for the ratable benefit of the Lenders,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Agent.
 
4.2 Authorization to File Financing Statements.  Borrower hereby authorizes
Agent to file financing statements under the Code and registration statements
under the PPSA, without notice to Borrower, with all appropriate jurisdictions
to perfect or protect Agent’s and each Lender’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Agent and the Lenders
under the Code or the PPSA, as applicable.  Such financing statements and
registrations may indicate the Collateral as “all assets of Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Agent’s sole discretion.
 
5. REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows at all times unless expressly
provided below:
 
5.1 Due Organization, Authorization: Power and Authority.
 
(a) Borrower and each of its Subsidiaries (if any) are duly existing Ontario
corporations and are qualified and licensed to do business and are in good
standing in any jurisdiction in which the conduct of their business or their
ownership of property requires that they be qualified except where the failure
to do so could not reasonably be expected to have a Material Adverse
Change.  Borrower represents and warrants that (i) Borrower’s exact legal name
is that indicated on Schedule 5.1 and on the signature page hereof;
(ii) Borrower is an organization of the type and is organized in the
jurisdiction set forth on Schedule 5.1; (iii) Schedule 5.1 accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); and (v) Borrower (and each of its predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation or organizational
structure or type.  Further, in connection with this Agreement, Borrower has
delivered to Agent a completed Perfection Certificate signed by Borrower (the
“Perfection Certificate”).  All other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Closing Date,
to the extent permitted by one or more specific provisions in this Agreement).
 
 
10

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(b) The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents; (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law; (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected;
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect); or
(v) constitute an event of default under any material agreement by which
Borrower or any of its Subsidiaries or their respective properties is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
Material Adverse Change.
 
5.2 Collateral.
 
(a) Collateral Accounts.  Borrower has good title to, has rights in, and has the
power to grant a security interest in each item of the Collateral upon which it
purports to grant a Lien hereunder, free and clear of any and all Liens, except
Permitted Liens.  Borrower has no Deposit Accounts, Securities Accounts,
Commodity Accounts or other investment accounts other than the Collateral
Accounts with the banks and/or financial institutions listed on Schedule 5.2(a),
for which Borrower has given Agent notice and taken such actions as are
necessary to grant to Agent, for the ratable benefit of Lenders, a perfected
security interest therein.
 
(b) Accounts.  The Accounts are bona fide, existing obligations of the Account
Debtors.
 
(c) Inventory.  All Inventory is in all material respects of good and marketable
quality, free from material defects, except for Inventory that has exceeded its
shelf life.
 
 
11

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(d) Intellectual Property and License Agreements.  A list of all of Borrower’s
Intellectual Property and all license agreements, sublicenses, or other rights
of any Loan Party to use Intellectual Property (including all in-bound license
agreements, but excluding over-the-counter software that is commercially
available to the public) is set forth on Schedule 5.2(d), which indicates, for
each item of property: (i) the name of Borrower owning such Intellectual
Property or licensee to such license agreement; (ii) Borrower’s identifier for
such property (i.e., name of patent, license, etc.), (iii) whether such property
is Intellectual Property (or application therefor) owned by Borrower or is
property to which Borrower has rights pursuant to a license agreement, (iv) the
expiration date of such Intellectual Property or license agreement, and
(v) whether such property constitutes Material Intellectual Property.  In the
case of any Material Intellectual Property that is a license agreement,
Schedule 5.2(d) further indicates, for each: (A) the name and address of the
licensor, (B) the name and date of the agreement pursuant to which such item of
Material Intellectual Property is licensed, (C) whether or not such license
agreement grants an exclusive license to Borrower, (D) whether there are any
purported restrictions in such license agreement as to the ability of Borrower
to grant a security interest in and/or to transfer any of its rights as a
licensee under such license agreement, and (E) whether a default under or
termination of such license agreement could interfere with Agent’s right to sell
or assign such license or any other Collateral.  Except as noted on
Schedule 5.2(d), Borrower is the sole owner of its Intellectual Property, except
for non-exclusive licenses granted to its customers in the Ordinary Course of
Business as identified on Schedule 5.2(d).  To the best of Borrower’s knowledge,
(x) each patent is valid and enforceable and (y) no claim has been made that any
part of the Intellectual Property violates the rights of any third party, except
to the extent such claim could not reasonably be expected to have a Material
Adverse Change.  No part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part.
 
(e) Location of Collateral.  On the Closing Date, the Collateral is located at
the address(es) identified on Schedule 5.2(e), and are not in the possession of
any third party bailee (such as a warehouse) except as disclosed
Schedule 5.2(e), and as of the Closing Date, no such third party bailee
possesses components of the Collateral in excess of Twenty-Five Thousand Dollars
($25,000) or which constitutes Borrower’s Books.  None of the components of the
Collateral shall be maintained at locations other than as disclosed
Schedule 5.2(e) on the Closing Date or as permitted pursuant to Section 7.2.  In
the event that Borrower, after the Closing Date, intends to store or otherwise
deliver any portion of the Collateral to a bailee in excess of Twenty-Five
Thousand Dollars ($25,000) or which constitutes Borrower’s Books, then Borrower
will first receive the written consent of Agent and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Agent in its
sole discretion.
 
5.3 Litigation.  Except as disclosed on Schedule 5.3 hereto, there are no
actions or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than Fifty Thousand Dollars ($50,000.00).
 
5.4 No Material Deterioration in Financial Condition; Financial Statements.  All
consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Agent fairly present, in conformity with GAAP, in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations.  There has not been any material deterioration in
Borrower’s consolidated financial condition since March 31, 2012.
 
 
12

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
5.5 Solvency.  The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities.  After
giving effect to the transactions described in this Agreement, Borrower is able
to pay its debts (including trade debts) as they mature.
 
5.6 Regulatory Compliance.
 
(a) Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has not violated any Laws (including, but
not limited to, under the FDA Canada or the CDSA), ordinances or rules, the
violation of which could reasonably be expected to have a Material Adverse
Change.  None of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any Subsidiary or, to Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than in material compliance with applicable
Laws.  Borrower has obtained all Required Permits, or has contracted with third
parties holding Required Permits, necessary for compliance with all Laws and all
such Required Permits are current.  Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.
 
(b) None of the Borrower, its Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  Neither Borrower nor, to the knowledge of Borrower, any of its
Affiliates or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.
 
5.7 Subsidiaries; Investments.  Borrower does not own any stock, partnership
interest or other equity securities, except for Permitted Investments.
 
5.8 Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required tax returns and reports, and Borrower and its Subsidiaries have
timely paid all foreign, federal, state, provincial, territorial and local
taxes, assessments, deposits and contributions owed by Borrower.  Borrower may
defer payment of any contested taxes, provided, however, that Borrower (a) in
good faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Agent in writing
of the commencement of, and any material development in, the proceedings, and
(c) posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”.  Borrower has no knowledge of
any claims or adjustments proposed for any of Borrower’s prior tax years which
could result in additional taxes becoming due and payable by Borrower.  Borrower
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower.
 
 
13

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
5.9 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements, and not
for personal, family, household or agricultural purposes.  A portion of the
proceeds of the initial Credit Extension shall be used on the Closing Date to
repay in full the indebtedness of Borrower to Bank of Montreal.
 
5.10 Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Agent or any Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Agent or any Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).
 
5.11 Regulatory Developments.
 
(a) All Products and all Required Permits are listed on Schedule 5.11 (as
updated from time to time pursuant to Section 6.2(e)), and Borrower has
delivered to Agent a copy of all Required Permits as of the date hereof and to
the extent requested by Agent pursuant to Section 6.2(e).
 
(b) Without limiting the generality of Section 5.6 above, with respect to any
Product being tested or manufactured by Borrower, Borrower has received, and
such Product is the subject of, all Required Permits needed in connection with
the testing or manufacture of such Product as such testing is currently being
conducted by or on behalf of Borrower, and Borrower has not received any notice
from any applicable Governmental Authority, specifically including the FDA and
Health Canada, that such Governmental Authority is conducting an investigation
or review (other than a normal routine scheduled inspection) of (i) Borrower’s
manufacturing facilities and processes for such Product which have disclosed any
material deficiencies or violations of Laws and/or the Required Permits related
to the manufacture of such Product, or (ii) any such Required Permit or that any
such Required Permit has been revoked or withdrawn, nor has any such
Governmental Authority issued any order or recommendation stating that the
development, testing and/or manufacturing of such Product by Borrower should
cease.
 
 
14

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(c) Without limiting the generality of Section 5.6 above, with respect to any
Product marketed or sold by Borrower, Borrower has received, and such Product is
the subject of, all Required Permits needed in connection with the marketing and
sales of such Product as currently being marketed or sold by Borrower, and
Borrower has not received any notice from any applicable Governmental Authority,
specifically including the FDA and Health Canada, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace.
 
(d) Without limiting the generality of Section 5.6 above, (i) there have been no
adverse clinical test results which have or could reasonably be expected to
cause a Material Adverse Change in respect of any Product since the date on
which Borrower acquired rights to such Product, and (ii) there have been no
product recalls or voluntary product withdrawals from any market in respect of
any Product since the date on which Borrower acquired rights to such Product
other than as set out in Schedule 5.11(d)(ii).
 
(e) Borrower has not experienced any significant failures in its manufacturing
of any Product which caused any reduction in Products sold.
 
6. AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees to do all of the following:
 
6.1 Organization and Existence; Government Compliance.
 
(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Change.  Borrower shall comply, and have each Subsidiary
comply, with all Laws, ordinances and regulations to which it is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.
 
(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Agent
for the ratable benefit of the Lenders, in all of the Collateral.  Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Agent.
 
(c) In connection with the development, testing, manufacture, marketing or sale
of each and any Product by Borrower, Borrower shall comply fully and completely
in all respects with all Required Permits at all times issued by any
Governmental Authority (specifically including the FDA and Health Canada) the
noncompliance with which could have a Material Adverse Change with respect to
such development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrower.
 
 
15

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
6.2 Financial Statements, Reports, Certificates.
 
(a) Deliver to Agent: (i) as soon as available, but no later than forty-five
(45) days after the last day of each month, a company prepared consolidated
balance sheet, income statement and cash flow statement covering Borrower’s
consolidated operations for such month certified by a Responsible Officer and in
a form acceptable to Agent; (ii) as soon as available, but no later than one
hundred twenty (120) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Agent in its
reasonable discretion; (iii) as soon as available after approval thereof by
Borrower’s Board of Directors, but no later than thirty (30) days after the last
day of Borrower’s fiscal year, Borrower’s financial projections for current
fiscal year as approved by Borrower’s Board of Directors; (iv) within five
(5) days of delivery, copies of all statements, reports and notices made
available to all of Borrower’s security holders or to any holders of
Subordinated Debt; (v) in the event that Borrower becomes subject to the
reporting requirements under the Securities Act (Ontario), as amended, the
Securities Exchange Act of 1934, as amended, or any other securities
legislation, within five (5) days of filing, all material reports and filings
(including, but not limited to, on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission) or a link thereto on Borrower’s or another
website on the Internet; (vi) a prompt report of any legal actions pending or
threatened against Borrower or any of its Subsidiaries that could result in
damages or costs to Borrower or any of its Subsidiaries of Fifty Thousand
Dollars ($50,000) or more or could result in a Material Adverse Change; and
(vii) budgets, sales projections, operating plans and other financial
information reasonably requested by Agent; provided that, notwithstanding the
foregoing, until September 30, 2012, Borrower shall be permitted to deliver the
financial statements described in subpart (i) above as of the last day of each
quarter so long as Borrower delivers company prepared consolidated statements of
total revenue and consolidated cash balance for each month within forty-five
(45) days after the last day of each month, beginning with the month ending
April 30, 2012.
 
(b) Within forty-five (45) days after the last day of each month, deliver to
Agent with the monthly financial statements described above, a duly completed
Compliance Certificate signed by a Responsible Officer.
 
(c) Keep proper books of record and account in accordance with GAAP in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities.  Borrower shall allow, at the sole cost
of Borrower during normal business hours and upon reasonable notice (except in
Exigent Circumstances), Agent and Lenders to visit and inspect any of its
properties, to examine and make abstracts or copies from any of Borrower’s
Books, to conduct a collateral audit and analysis of its operations and the
Collateral to verify the amount and age of the accounts, the identity and credit
of the respective account debtors, to review the billing practices of Borrower
and to discuss its respective affairs, finances and accounts with their
respective officers, employees and independent public accountants as often as
may reasonably be desired.  Notwithstanding the foregoing, such audits shall be
conducted at Borrower’s expense no more often than once every six (6) months
unless a Default or Event of Default has occurred and is continuing.
 
 
16

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(d) Within twenty (20) days of (i) acquiring and/or developing any new
Intellectual Property, or (ii) entering or becoming bound by any additional
license or sublicense agreement or other agreement with respect to rights in
Intellectual Property (other than over-the-counter software that is commercially
available to the public), deliver to Agent an updated Schedule 5.2(d) reflecting
same, and upon any other material change in Borrower’s Material Intellectual
Property from that listed on Schedule 5.2(d).  Borrower shall use commercially
reasonable efforts to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all licenses or agreements to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by Law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (y) Agent
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Agent’s rights and remedies under this
Agreement and the other Loan Documents.
 
(e) If, after the Closing Date, Borrower determines to manufacture, sell,
develop, test or market any new Product, Borrower shall give prior written
notice to Agent of such determination (which shall include a brief description
of such Product, plus a list of all Required Permits relating to such new
Product (and a copy of such Required Permits if requested by Agent) and/or
Borrower’s manufacture, sale, development, testing or marketing thereof issued
or outstanding as of the date of such notice), along with a copy of an updated
Schedule 5.11; provided, however, that if Borrower shall at any time obtain any
new or additional Required Permits from the FDA, DEA, Health Canada or parallel
state, provincial, territorial or local authorities, or foreign counterparts of
the FDA, DEA, Health Canada or parallel state, provincial, territorial or local
authorities, with respect to any Product which has previously been disclosed to
Agent, Borrower shall promptly give written notice to Agent of such new or
additional Required Permits (along with a copy thereof if requested by Agent).
 
6.3 Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects.  Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Closing Date.  Borrower must promptly notify Agent of all returns, recoveries,
disputes and claims that involve more than One Hundred Thousand Dollars
($100,000).
 
6.4 Taxes; Pensions.  Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay all foreign, federal, state, provincial,
territorial and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.8 hereof, and shall deliver to
Agent, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.
 
6.5 Insurance.  Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Agent
may reasonably request.  Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Agent, in its good faith credit
judgment.  All property policies shall have a lender’s loss payable endorsement
showing Agent as lender loss payee and waive subrogation against Agent, and all
liability policies shall show, or have endorsements showing, Agent, as an
additional insured.  All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least thirty (30) days notice before canceling, amending, or declining to renew
its policy.  At Agent’s request, Borrower shall deliver certified copies of
policies and evidence of all premium payments.  Proceeds payable under any
policy shall, at Agent’s option, be payable to Agent on behalf of the Lenders on
account of the Obligations.  If Borrower fails to obtain insurance as required
under this Section 6.5 or to pay any amount or furnish any required proof of
payment to third persons and Agent, Agent may make all or part of such payment
or obtain such insurance policies required in this Section 6.5, and take any
action under the policies Agent deems prudent.
 
 
17

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
6.6 Operating Accounts.  Provide Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial
institution.  In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution at
or with which any Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Agent’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of Agent.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Agent by Borrower as such.
 
6.7 Protection of Intellectual Property Rights.  Borrower shall own, or be
licensed to use or otherwise have the right to use, all Material Intellectual
Property.  All Intellectual Property of Borrower is and shall be fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.  From and after the Closing Date, Borrower shall not become a
party to, nor become bound by, any material license or other agreement with
respect to which Borrower is the licensee that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or other property.  Borrower shall at all times conduct its
business without infringement or claim of infringement of any Intellectual
Property rights of others.  Borrower shall do the following, to the extent it
determines, in the exercise of its reasonable business judgment, that it is
prudent to do so: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property; (b) promptly advise Agent in
writing of material infringements of its Intellectual Property; and (c) not
allow any Material Intellectual Property to be abandoned, forfeited or dedicated
to the public without Agent’s prior written consent.  If Borrower (i) obtains
any patent, registered trademark or servicemark, registered copyright,
registered mask work, or any pending application for any of the foregoing,
whether as owner, licensee or otherwise, or (ii) applies for any patent or the
registration of any trademark or servicemark, then Borrower shall concurrently
provide written notice thereof to Agent and shall execute such intellectual
property security agreements and other documents and take such other actions as
Agent shall request in its good faith business judgment to perfect and maintain
a first priority perfected security interest in favor of Agent, for the ratable
benefit of Lenders, in such property.  If Borrower decides to register any
copyrights or mask works in the Canadian Intellectual Property Office, the
United States Copyright Office, or similar office, Borrower shall: (x) provide
Agent with at least fifteen (15) days prior written notice of Borrower’s intent
to register such copyrights or mask works together with a copy of the
application it intends to file with such office (excluding Exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Agent may request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Agent, for the ratable benefit of the Lenders, in the copyrights or
mask works intended to be registered with such office; and (z) record such
intellectual property security agreement with such office contemporaneously with
filing the copyright or mask work application(s) such office.  Borrower shall
promptly provide to Agent copies of all applications that it files for patents
or for the registration of trademarks, servicemarks, copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Agent, for the ratable benefit of the Lenders, to
perfect and maintain a first priority perfected security interest in such
property.
 
 
18

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
6.8 Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Agent, without expense to
Agent, Borrower and its officers, employees and agents and Borrower’s Books, to
the extent that Agent may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent with respect
to any Collateral or relating to Borrower.
 
6.9 Notices of Litigation and Default.  Borrower will give prompt written notice
to Agent of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which would reasonably be expected to have a Material
Adverse Change.  Without limiting or contradicting any other more specific
provision of this Agreement, promptly (and in any event within three (3)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Agent of such occurrence, which such notice shall include a reasonably detailed
description of such Event of Default or event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default.
 
6.10 Creation/Acquisition of Subsidiaries.  In the event Borrower or any
Subsidiary creates or, to the extent permitted hereunder, acquires any
Subsidiary, Borrower and such Subsidiary shall promptly (and in any event within
five (5) Business Days of such creation or acquisition) notify Agent of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Agent to cause each such domestic Subsidiary to become
a co-Borrower hereunder or to guarantee the Obligations of Borrower under the
Loan Documents and, in each case,  grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower shall grant and pledge to Agent, for the ratable
benefit of the Lenders, a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary (the foregoing collectively, the
“Joinder Requirements”); provided, that Borrower shall not be permitted to make
any Investment in such Subsidiary until such time as Borrower has satisfied the
Joinder Requirements.
 
 
19

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
6.11 Further Assurances.
 
(a) Execute any further instruments and take further action as Agent reasonably
requests to perfect or continue Agent’s Lien in the Collateral or to effect the
purposes of this Agreement.
 
(b) Deliver to Agent, within five (5) days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority that could reasonably be expected to have a material
effect on any of the Governmental Approvals material to Borrower’s business or
otherwise on the operations of Borrower or any of its Subsidiaries.
 
6.12 Post-Closing Obligations.  Borrowers shall complete each of the post
closing obligations and/or deliver to Agent each of the documents, instruments,
agreements and information listed on Schedule 6.12 attached hereto, on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance satisfactory to Agent and Lenders.
 
7. NEGATIVE COVENANTS
 
Borrower shall not do any of the following without the prior written consent of
Agent and Required Lenders:
 
7.1 Dispositions.  Convey, sell, lease, transfer, assign, grant a security in or
otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the Ordinary Course of Business; (b) of
worn-out or obsolete Equipment;  or (c) in connection with Permitted
Liens.  Without limiting the foregoing, Borrower agrees that it shall not grant
a security interest or otherwise encumber any of its Intellectual Property
without Agent’s and Required Lenders’ prior written consent.
 
7.2 Changes in Business, Management, Ownership or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) (i) have a change in the Chief Executive Officer or Chief
Financial Officer, or (ii) enter into any transaction or series of related
transactions which would result in a Change in Control; (f) change its
organizational structure or type; (g) change its legal name; or (h) change any
organizational number (if any) assigned by its jurisdiction of organization.
 
7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, that a
Subsidiary of Borrower may merge or consolidate into another Subsidiary that is
a Loan Party or into Borrower, so long as (a) Borrower has provided Agent with
prior written notice of such transaction, (b) Borrower shall be the surviving
legal entity, (c) Borrower’s tangible net worth is not thereby reduced, and
(d) as long as no Event of Default is occurring prior thereto or arises as a
result therefrom.
 
 
20

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
7.4 Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
 
7.5 Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, (b) permit any Collateral not to be subject to the first priority
security interest granted herein, or (c) enter into any agreement, document,
instrument or other arrangement (except with or in favor of Agent) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon its property, or (d) encumber any of Borrower’s or
any Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.
 
7.6 Maintenance of Collateral Accounts.  Maintain any Collateral Account, except
pursuant to the terms of Section 6.6(b) hereof.
 
7.7 Distributions; Investments.  Other than a payment of $500,000, in the
aggregate, to the former shareholders of Tribute Pharma Canada Inc. and Tribute
Pharmaceuticals Canada Ltd on December 1, 2012, (a) pay any dividends (other
than dividends payable solely in common stock) or make any distribution or
payment on or redeem, retire or purchase any capital stock (other than
repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar plans), or (b) directly or indirectly
make any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so.
 
7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person.
 
7.9 Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.
 
7.10 Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
Governmental Authority.
 
 
21

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
7.11 Compliance with Anti-Terrorism Laws.  Agent hereby notifies Borrower that
pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies and
practices, Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and its principals, which information
includes the name and address of Borrower and its principals and such other
information that will allow Agent to identify such party in accordance with
Anti-Terrorism Laws.  Borrower will not, nor will Borrower permit any Subsidiary
or Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists
(or as applicable under any federal, provincial, territorial, local or other
Laws).  Borrower shall immediately notify Agent if Borrower has knowledge that
Borrower or any Subsidiary or Affiliate is listed on the OFAC Lists (or as
applicable under any federal, provincial, territorial, local or other Laws) or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 (or any
similar order, legislation or otherwise under any federal, provincial,
territorial, local or other Laws) any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 (or any
similar order, legislation or otherwise under any federal, provincial,
territorial, local or other Laws) or other Anti-Terrorism Law.
 
 
22

--------------------------------------------------------------------------------

 


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
7.12 Minimum Net Invoiced Revenues.  Borrower shall not permit Net Invoiced
Revenues for any period set forth below to be less than the amounts set forth
below (or any lower amount identified in writing by Agent):
 
Testing Period
Minimum Net Invoiced Revenues
May 1, 2012 – May 31, 2012
$[*]
May 1, 2012 – June 30, 2012
$[*]
May 1, 2012 – July 31, 2012
$[*]
May 1, 2012 – August 31, 2012
$[*]
May 1, 2012 – September 30, 2012
$[*]
May 1, 2012 – October 31, 2012
$[*]
May 1, 2012 – November 30, 2012
$[*]
May 1, 2012 – December 31, 2012
$[*]
May 1, 2012 – January 31, 2013
$[*]
May 1, 2012 – February 28, 2013
$[*]
May 1, 2012 – March 31, 2013
$[*]
May 1, 2012 – April 30, 2013
$[*]
June 1, 2012 – May 31, 2013
$[*]
July 1, 2012 – June 30, 2013
$[*]
August 1, 2012 – July 31, 2013
$[*]
September 1, 2012 – August 31, 2013
$[*]
October 1, 2012 – September 30, 2013
$[*]
November 1, 2012 – October 31, 2013
$[*]
December 1, 2012 – November 30, 2013
$[*]
January 1, 2013 – December 31, 2013
$[*]
February 1, 2013 – January 31, 2014
$[*]
March 1, 2013 – February 28, 2014
$[*]
April 1, 2013 – March 31, 2014
$[*]
May 1, 2013 – April 30, 2014
$[*]
June 1, 2013 – May 31, 2014
$[*]
July 1, 2013 – June 30, 2014
$[*]
August 1, 2013 – July 31, 2014
$[*]
September 1, 2013 – August 31, 2014
$[*]
October 1, 2013 – September 30, 2014
$[*]
November 1, 2013 – October 31, 2014
$[*]
December 1, 2013 – November 30, 2014
$[*]
January 1, 2014 – December 31, 2014
$[*]
February 1, 2014 – January 31, 2015
$[*]
March 1, 2014 – February 28, 2015
$[*]
April 1, 2014 – March 31, 2015
$[*]
May 1, 2014 – April 30, 2015
$[*]

_________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.
 
 
23

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
8. EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1 Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1 (a)
hereof).  During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);
 
8.2 Covenant Default.
 
(a) Borrower fails or neglects to perform any obligation in Sections 6.1(c),
6.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.11, or 6.12 or violates any covenant in
Section 7; or
 
(b) Borrower or any of its Subsidiaries fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any Default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the Default within
ten (10) days after the occurrence thereof; provided, however, that if the
Default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such Default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty
(30) days) to attempt to cure such Default, and within such reasonable time
period the failure to cure the Default shall not be deemed an Event of Default
(but no Credit Extensions shall be made during such cure period).  Grace periods
provided under this Section shall not apply, among other things, to the
covenants set forth in subsection (a) above;
 
8.3 Material Adverse Change.  A Material Adverse Change occurs;
 
8.4 Attachment; Levy; Restraint on Business.
 
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with the Lenders or any Lender Affiliate, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under subclauses (i) and (ii) hereof are
not, within thirty (30) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any thirty (30) day cure period; and
 
(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;
 
 
24

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
8.5 Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);
 
8.6 Other Agreements.  There is a default in any agreement to which Borrower is
a party with a third party or parties resulting in a right by such third party
or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Hundred Thousand Dollars ($100,000)
or that could have a Material Adverse Change;
 
8.7 Judgments.  One or more judgments, orders, or decrees  for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of twenty (20) days after the entry thereof, provided, however,
that no Credit Extensions will be made prior to the satisfaction, vacation, or
stay of such judgment, order or decree;
 
8.8 Misrepresentations.  Borrower makes any representation, warranty, or other
statement now or later in this Agreement, any Loan Document or in any writing
delivered to Agent and/or the Lenders or to induce Agent and/or the Lenders to
enter this Agreement or any Loan Document, and such representation, warranty, or
other statement is incorrect in any material respect when made;
 
8.9 Subordinated Debt.  A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Agent or the Lenders, or any
creditor that has signed such an agreement with Agent or the Lenders breaches
any terms of such agreement;
 
8.10 Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the Ordinary Course of Business for a full term which could reasonably be
expected to result in a Material Adverse Change, or (b) subject to any decision
by a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change;
 
8.11 Criminal Proceeding.  The institution by any Governmental Authority of
criminal proceedings against Borrower;
 
8.12 Lien Priority.  Except as permitted by Agent, any Lien created hereunder or
by any other Loan Document shall at any time fail to constitute a valid and
perfected Lien on all of the Collateral purported to be secured thereby, subject
to no prior or equal Lien;
 
 
25

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
8.13 Change in Control.  A Change in Control shall have occurred; or
 
8.14 Withdrawals, Recalls, Adverse Test Results and Other Matters.  (a) The
institution of any proceeding by FDA, Health Canada, or similar Governmental
Authority to order the withdrawal of any Product or Product category from the
market or to enjoin Borrower from manufacturing, marketing, selling or
distributing any Product or Product category, (b) the institution of any action
or proceeding by any DEA, FDA, Health Canada or any other Governmental Authority
to revoke, suspend, reject, withdraw, limit, or restrict any Required Permit
held by Borrower or any representative of Borrower, which, in each case, could
reasonably be expected to cause a Material Adverse Change, (c) the commencement
of any enforcement action against Borrower by DEA, FDA, Health Canada or any
other Governmental Authority, (d) the recall of any Products from the market,
the voluntary withdrawal of any Products from the market, or actions to
discontinue the sale of any Products, or (e) the occurrence of adverse test
results in connection with a Product which could reasonably be expected to cause
a Material Adverse Change.
 
8.15 Equity Raise.  Borrower shall fail to provide to Agent, on or prior to
March 31, 2013, a certificate from Stellar’s chief financial officer, in form,
substance and detail satisfactory to Agent evidencing (i) Stellar’s receipt of
gross cash proceeds of at least $3,000,000 from equity investors (subject to no
clawback, escrow or other terms limiting Stellar’s ability to freely use such
proceeds) or (ii) cash from an upfront payment from a pharmaceutical joint
venture in which any Borrower participates.
 
9. RIGHTS AND REMEDIES
 
9.1 Rights and Remedies.
 
(a) Upon the occurrence and during the continuance of an Event of
Default,  Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Agent or the Lenders), or (iii) by notice to Borrower suspend or terminate
the obligations, if  any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to  advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Agent and/or the Lenders shall be immediately
terminated without any action by Agent or the Lenders).
 
 
26

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(b) Without limiting the rights of Agent and Lenders set forth in Section 9.1(a)
above, upon the occurrence and during the continuance of an Event of Default,
Agent shall have the right, at the written direction of the Required Lenders,
without notice or demand, to do any or all of the following:
 
(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;
 
(ii) apply to the Obligations any (a) balances and deposits of Borrower that
Agent or any Lender holds or controls, or (b) any amount held or controlled by
Agent or any Lender owing to or for the credit or the account of Borrower;
and/or
 
(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
 
(c) Without limiting the rights of Agent and Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default Agent shall have the right, without notice or demand, to do
any or all of the following:
 
(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such Account;
 
(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Agent a license to
enter and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;
 
(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to Agent
for the  benefit of the Lenders;
 
(iv) place a “hold” on any account maintained with Agent or the Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(v) demand and receive possession of Borrower’s Books; and
 
(vi) subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Agent under the Loan Documents or at law or equity, including all
remedies provided under the Code and the PPSA (including disposal of the
Collateral pursuant to the terms thereof).
 
 
27

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in this Section 9.1 without the written consent of
Required Lenders following the occurrence of an Exigent Circumstance.  As used
in the immediately preceding sentence, “Exigent Circumstance” means any event or
circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.
 
9.2 Power of Attorney.  Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Agent determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Agent or a third party as the Code and/or PPSA permits.  Borrower hereby
appoints Agent as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Agent and the
Lenders are under no further obligation to make Credit Extensions
hereunder.  Agent’s foregoing appointment as Borrower’s attorney in fact, and
all of Agent’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.
 
9.3 Protective Payments.  If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Agent may obtain such insurance or make such payment, and all amounts
so paid by Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the
Collateral.  Agent will make reasonable efforts to provide Borrower with notice
of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No such payments by Agent are deemed an agreement
to make similar payments in the future or Agent’s waiver of any Event of
Default.
 
 
28

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
9.4 Application of Payments and Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(b) the proceeds of any sale of, or other realization upon all or any part of
the Collateral shall be applied: first, to the Lenders Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the United States Bankruptcy
Code, or similar legislation, would have accrued on such amounts); third, to the
principal amount of the Obligations outstanding; and fourth, to any other
indebtedness or obligations of Borrower owing to Agent or any Lender under the
Loan Documents.  Any balance remaining shall be delivered to Borrower or to
whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  In carrying out the foregoing, (x) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise.  Agent, or if applicable, each Lender, shall
promptly remit to the other Lenders such sums as may be necessary to ensure the
ratable repayment of each Lender’s portion of any Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by
Borrower.  Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to the Agent or
other Lenders such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Agent.  If any payment or distribution
of any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lender’s claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
the Agent and other Lenders for purposes of perfecting Agent’s security interest
therein.  Notwithstanding anything to the contrary herein, any warrants issued
to the Lenders by Borrower, the stock issuable thereunder, any equity securities
purchased by Lenders, any amounts paid thereunder, any dividends, and any other
rights in connection therewith shall not be subject to the terms and conditions
of this Agreement.  Nothing herein shall affect any Lender’s rights under any
such warrants, stock, or other equity securities to administer, manage,
transfer, assign, or exercise such warrants, stock, or other equity securities
for its own account.
 
9.5 Liability for Collateral.  So long as Agent and the Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Agent and the Lenders, Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.
 
 
29

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
9.6 No Waiver; Remedies Cumulative.  Agent’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Agent
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Agent and
then is only effective for the specific instance and purpose for which it is
given.  Agent’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Agent has all rights and remedies provided under the
Code, under the PPSA, by Law, or in equity.  Agent’s exercise of one right or
remedy is not an election, and Agent’s waiver of any Event of Default is not a
continuing waiver.  Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
 
9.7 Demand Waiver.  Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.
 
9.8 Borrower Liability.  Either Borrower may, acting singly, request Term Loans
hereunder.  Each Borrower hereby appoints the other as agent for the other for
all purposes hereunder, including with respect to requesting Term Loans
hereunder.  Each Borrower hereunder shall be jointly and severally obligated to
repay all Term Loans made hereunder and all other Obligations, regardless of
which Borrower actually receives said Term Loans, as if each Borrower hereunder
directly received all Term Loans.  Each Borrower waives (a) any suretyship
defenses available to it under the Code, under the PPSA, or any other applicable
law, and (b) any right to require the Lenders or Agent to: (i) proceed against
any Borrower or any other person; (ii) proceed against or exhaust any security;
or (iii) pursue any other remedy.  The Lenders or Agent may exercise or not
exercise any right or remedy they have against any Borrower or any security
(including the right to foreclose by judicial or non-judicial sale) without
affecting any Borrower’s liability.  Notwithstanding any other provision of this
Agreement or other related document, each Borrower irrevocably waives all rights
that it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of the Lenders and Agent under this
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for the Lenders and Agent and such payment
shall be promptly delivered to Agent for application to the Obligations, whether
matured or unmatured.
 
 
30

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
9.9 Canadian Security Agreement.  Borrower shall execute and deliver to Agent
any Canadian Security Agreements (including, but not limited to, hypothecs)
requested by Agent, in form and substance mutually agreed upon by the Agent and
Borrower, governed by the laws of the Province of Ontario (or such other laws as
required).
 
10. NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon transmission, when sent by electronic mail (if an
email address is specified herein) or facsimile transmission; (b) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (c) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Any of Agent, Lender or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.
 
If to Borrower:
 
c/o Stellar Pharmaceuticals Inc.
544 Egerton Street
London, Ontario N5W3Z8
Attention:  Rob Harris
Fax: (519) 434-4382
E-Mail:  rob.harris@tributepharma.com
 
If to Agent or Lenders:
 
MidCap Funding III, LLC
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland  20814
Attention:  Portfolio Management- Life Sciences
Fax:  (301) 941-1450
E-Mail:  lviera@midcapfinancial.com
 
with a copy to:
 
Midcap Financial, LLC
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland  20814
Attention:  General Counsel
Fax:  (301) 941-1450
E-Mail: rgoodridge@midcapfinancial.com
 
 
31

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER LOAN DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  NOTWITHSTANDING THE FOREGOING,
AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND
LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND
LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.  BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 10 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND LENDERS
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO
THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
Borrower, Agent and each Lender agree that each Term Loan (including those made
on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Loan Document shall be deemed to have
been performed in, the State of Maryland.
 
 
32

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
12. GENERAL PROVISIONS
 
12.1 Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Agent’s prior written
consent (which may be granted or withheld in Agent’s discretion).Any Lender may
at any time assign to one or more Eligible Assignees all or any portion of such
Lender’s Loan, together with all related obligations of such Lender
hereunder.  Borrower and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned until
Agent shall have received and accepted an effective assignment agreement in form
and substance acceptable to Agent, executed, delivered and fully completed by
the applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Agent reasonably shall
require.  Notwithstanding anything set forth in this Agreement to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
12.2 Indemnification.
 
(a) Borrower agrees to indemnify, defend and hold Agent and the Lenders and
their respective directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Agent or the Lenders  (each, an
“Indemnified Person”) harmless against: (i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and
(ii) all losses or Lenders’ Expenses incurred, or paid by Indemnified Person
from, following, or arising from transactions between Agent, and/or the Lenders
and Borrower (including reasonable attorneys’ fees and expenses), except for
Claims and/or losses directly caused by such Indemnified Person’s  gross
negligence or willful misconduct (collectively, the “Indemnified Liabilities”).
 
(b) Borrower hereby further indemnifies, defends and holds each Indemnified
Person harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated hereby
which may be imposed on, incurred by or asserted against such Indemnified Person
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the loan proceeds.
 
 
33

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(c) To the extent that the undertaking set forth in this Section 12.2 may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such Indemnified Liabilities incurred by the Indemnitees or
any of them.
 
12.3 Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.4 Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
 
12.5 [Reserved].
 
12.6 Integration.  This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
 
12.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
 
12.8 Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
 
12.9 Confidentiality.  In handling any confidential information of Borrower, the
Lenders and Agent shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, the Lenders and Agent shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by Law, regulation, subpoena, or other order;
(d) to regulators or as otherwise required in connection with an examination or
audit; (e) as Agent considers appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or Agent
so long as such service providers have executed a confidentiality agreement with
the Lenders and Agent with terms no less restrictive than those contained
herein.  Confidential information does not include information that either:
(i) is in the public domain or in the Lenders’ and/or Agent’s possession when
disclosed to the Lenders and/or Agent, or becomes part of the public domain
after disclosure to the Lenders and/or Agent; or (ii) is disclosed to the
Lenders and/or Agent by a third party, if the Lenders and/or Agent does not know
that the third party is prohibited from disclosing the information.  Agent
and/or Lenders may use confidential information for any purpose, including,
without limitation, for the development of client databases, reporting purposes,
and market analysis, so long as Agent and/or Lenders, as applicable, do not
disclose Borrower’s identity or the identity of any Person associated with
Borrower unless otherwise expressly permitted by this Agreement.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.  The agreements provided under this Section 12.9 supersede all prior
agreements, understanding, representations, warranties, and negotiations between
the parties about the subject matter of this Section 12.9.
 
 
34

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
12.10 Right of Set Off.  Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including a Agent affiliate)
or in transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Agent or the
Lenders may set off the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other Collateral securing the Obligations.  ANY AND ALL RIGHTS
TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.11 [Reserved].
 
12.12 Amendments.
 
(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Agent and Required
Lenders.  Except as set forth in clause (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of the “Lenders”
shall require the written consent of Required Lenders.
 
(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document shall, unless in writing and signed by
Agent and each Lender directly affected thereby: (i) increase or decrease the
Commitment of any Lender (which shall be deemed to affect all Lenders),
(ii) reduce the principal of or rate of interest on any Obligation or the amount
of any fees payable hereunder (other than waiving the imposition of the Default
Rate), (iii) postpone the date fixed for or waive any payment of principal of or
interest on any Term Loan, or any fees or reimbursement obligation hereunder,
(iv) release all or substantially all of the Collateral, or consent to a
transfer of any of the Intellectual Property, in each case, except as otherwise
expressly permitted in the Loan Documents (which shall be deemed to affect all
Lenders), (v) subordinate the lien granted in favor of Agent securing the
Obligations (which shall be deemed to affect all Lenders), (vi) release a Loan
Party from, or consent to a Loan Party’s assignment or delegation of, such Loan
Party’s obligations hereunder and under the other Loan Documents or any
Guarantor from its guaranty of the Obligations (which shall be deemed to affect
all Lenders) or (vii) amend, modify, terminate or waive Section 9.4, 12.10 or
this Section 12.12(b).
 
 
35

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(c) Notwithstanding any provision in this Section 12.12 to the contrary, no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent hereunder shall be effective unless signed by Borrower,
Agent and Required Lenders.
 
(d) Any amendment, modification, supplement, termination, waiver or consent
pursuant to this Section 12.12 shall apply equally to, and shall be binding
upon, all the Lenders and Agent.
 
12.13 Publicity.  Borrower will not directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Borrower
shall endeavor to give Agent prior written notice of such publication or other
disclosure.  Each Lender and Borrower hereby authorizes each Lender to publish
the name of such Lender and Borrower, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing
Date.  With respect to any of the foregoing, such authorization shall be subject
to such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.
 
12.14 No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
13. AGENT
 
13.1 Appointment and Authorization of Agent.  Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
 
36

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
13.2 Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
 
13.3 Liability of Agent.  Except as otherwise provided herein, no Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of Borrower
or any Affiliate thereof.
 
13.4 Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent.  Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of all Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.
 
 
37

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
13.5 Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default and/or Event of Default, unless Agent shall
have received written notice from a Lender or Borrower, describing such default
or Event of Default.  Agent will notify the Lenders of its receipt of any such
notice.  Agent shall take such action with respect to an Event of Default as may
be directed in writing by the Required Lenders in accordance with Section 9(a);
provided, however, that while an Event of Default has occurred and is
continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation,  satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Loan Documents, payment of taxes on
behalf of Borrower, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting Borrower and/or the Collateral.
 
13.6 Credit Decision; Disclosure of Information by Agent.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their
possession.  Each Lender represents to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and its respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Agent herein, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any of its Affiliates which may come into the possession of any
Agent-Related Person.
 
 
38

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
13.7 Indemnification of Agent.  Whether or not the transactions contemplated
hereby are consummated, each  Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities (which shall not include
legal expenses of Agent incurred in connection with the closing of the
transactions contemplated by this Agreement) incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 13.7.  Without limitation of the foregoing, each Lender
shall, severally and pro rata based on its respective Pro Rata Share, reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Lenders’ Expenses incurred after the closing of the transactions
contemplated by this Agreement) incurred by Agent (in its capacity as Agent, and
not as a Lender) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower.  The undertaking
in this Section 13.7 shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.
 
13.8 Agent in its Individual Capacity.  With respect to its Credit Extensions,
MidCap shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not Agent, and
the terms “Lender” and “Lenders” include MidCap in its individual capacity.
 
13.9 Successor Agent.
 
(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers.  Following any such assignment,
Agent shall give notice to the Lenders and Borrowers.  An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.
 
(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
and (ii) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as Required Lenders appoint a successor Agent as provided for above in
this subsection (b).
 
 
39

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 13 shall continue in effect for the benefit of
such retiring Agent and its sub-agents in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting or was
continuing to act as Agent.
 
13.10 Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of any Loan, shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Section 2.4(d).  To the extent that Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.
 
 
40

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
13.11 Collateral and Guaranty Matters.  The Lenders irrevocably authorize Agent,
at its option and in its discretion, to release any Guarantor and any Lien on
any Collateral granted to or held by Agent under any Loan Document (a) upon the
date that all Obligations due hereunder have been fully and indefeasibly paid in
full and no Term Loan Commitments or other obligations of any Lender to provide
funds to Borrower under this Agreement remain outstanding, (b) that is
transferred or to be transferred as part of or in connection with any Transfer
permitted hereunder or under any other Loan Document, or (c) as approved in
accordance with Section 12.11.  Upon request by Agent at any time, all Lenders
will confirm in writing Agent’s authority to release its interest in particular
types or items of Property, pursuant to this Section 13.11.
 
13.12 Cooperation of Borrower.  If necessary, Borrower agrees to (a) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (b) make Borrower’s management
available to meet with Agent and prospective participants and assignees of Term
Loan Commitments or Credit Extensions and (c) assist Agent or the Lenders in the
preparation of information relating to the financial affairs of Borrower as any
prospective participant or assignee of a Term Loan Commitment or Term Loan
reasonably may request.  Subject to the provisions of Section 12.9 Borrower
authorizes each Lender to disclose to any prospective participant or assignee of
a Term Loan Commitment, any and all information in such Lender’s possession
concerning Borrower and its financial affairs which has been delivered to such
Lender by or on behalf of Borrower pursuant to this Agreement, or which has been
delivered to such Lender by or on behalf of Borrower in connection with such
Lender’s credit evaluation of Borrower prior to entering into this Agreement.
 
14. DEFINITIONS
 
As used in this Agreement, the following terms have the following meanings:
 
“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.
 
“Account” means any “account”, as defined in the Code and the PPSA, with such
additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to Borrower.
 
“Account Debtor” means any “account debtor”, as defined in the Code and the
PPSA, with such additions to such term as may hereafter be made.
 
“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.
 
 
41

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
 
“Agent-Related Person” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.
 
“Agreement” has the meaning given it in the preamble of this Agreement.
 
“Amortization Date” means November 1, 2012.
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including in the United States of America, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC, and any similar Laws
under the Laws of Canada, the Province of Ontario or otherwise, including, but
not limited to, the Criminal Code (Canada) and the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism.
 
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
 
“Base LIBOR Rate” means, for any Interest Period, the rate per annum, determined
by Agent in accordance with its customary procedures, and utilizing such
electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day, on the preceding Business Day) in the amount of One
Million Dollars ($1,000,000) are offered to major banks in the London interbank
market on or about 11:00 a.m. (New York time) two (2) Business Days prior to the
commencement of such Interest Period, for a term comparable to such Interest
Period, which determination shall be conclusive in the absence of manifest
error.  On the Closing Date, Agent uses Bloomberg as its source for determining
Base LIBOR Rate.
 
“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224 (and any similar Law
under the Laws of Canada, the Province of Ontario or otherwise), (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 (and any similar Law under the Laws of Canada, the Province of Ontario
or otherwise), (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224 (and any similar Law under the Laws of
Canada, the Province of Ontario or otherwise), or (e) a Person that is named a
“specially designated national” or “blocked person” on the most current list
published by OFAC or other similar list (and any similar list under the Laws of
Canada, the Province of Ontario or otherwise).
 
 
42

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Borrower” has the meaning given it in the preamble of this Agreement.
 
“Borrower’s Books” means all of Borrower’s books and records, including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors (or shareholder(s), as required) and
delivered by such Person to Agent approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by a senior officer on behalf of such Person certifying
that (a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as an Exhibit to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.
 
“Business Day” means any day that is not a Saturday, Sunday, a statutory holiday
in the Province of Ontario, or a day on which Agent is closed.
 
“Canadian Dollars” means the lawful currency of Canada.
 
“Canadian Security Agreement” means a Security Document executed by a Borrower,
pursuant to which such Borrower grants to Agent, for its benefit and the benefit
of the Lenders, a first-priority Lien on all of its assets, in form and
substance acceptable to Agent.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States, Canada or any agency or any
State, province or territory thereof having maturities of not more than one
(1) year from the date of acquisition, (b) commercial paper maturing no more
than one (1) year after its creation and having the highest rating from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(c) certificates of deposit issued maturing no more than one (1) year after
issue, and (d) money market funds at least ninety-five percent (95%) of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (b) of this definition.  For the avoidance of doubt, the direct
purchase by Borrower, co-borrower, or any subsidiary of Borrower of any Auction
Rate Securities, or purchasing participations in, or entering into any type of
swap or other derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of Auction Rate Security by Borrower,
co-borrower, or any subsidiary of Borrower shall be conclusively determined by
the Lenders as an ineligible Cash Equivalent, and any such transaction shall
expressly violate each other provision of this agreement governing Permitted
Investments.  Notwithstanding the foregoing, Cash Equivalents does not include,
and each Borrower and Subsidiary is prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security.
 
 
43

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“CDSA” means the Controlled Drugs and Substances Act (Canada), S.C. 1996, C. 19,
as amended, and all regulations promulgated thereunder.
 
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any Person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act or the
equivalent under Canadian law), directly or indirectly, of securities of
Borrower, representing twenty-five percent (25%) or more of the combined voting
power of Stellar’s then outstanding securities; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the Board of Directors of Borrower (together with any new directors
whose election by the Board of Directors of Borrower was approved by a vote of
not less than two-thirds of the directors then still in office who either were
directions at the beginning of such period  or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c) Stellar
ceases to own and control, directly or indirectly, all of the economic and
voting rights associated with the outstanding securities of each of its
Subsidiaries; or (d) the occurrence of any “change of control” or any term of
similar effect under any Subordinated Debt document.
 
“Claims” has the meaning given it in Section 12.2.
 
“Closing Date” has the meaning given it in the preamble of this Agreement.
 
“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, however, that to the extent that the Code is used to define any term
herein or in any Loan Document and such term is defined differently in different
Articles or Divisions of the Code, the definition of such term contained in
Article or Division 9 shall govern; and provided, further, that in the event
that, by reason of mandatory provisions of Law, any or all of the attachment,
perfection, or priority of, or remedies with respect to, Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.
 
 
44

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of Agent, for the
benefit of Agent and Lenders, pursuant to this Agreement and the other Loan
Documents, including, without limitation, all of the property described in
Exhibit A hereto.
 
“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.
 
“Commitment Percentage” means, as to any Lender, the percentage set forth
opposite such Lender’s name on Schedule 1, as amended from time to time.
 
“Commodity Account” means any “commodity account”, as defined in the Code and
the PPSA, with such additions to such term as may hereafter be made.
 
“Communication” has the meaning given it in Section 10.
 
“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit C.
 
“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code and the PPSA) for the
benefit of the Lenders over such Deposit Account, Securities Account or
Commodity Account.
 
“Credit Extension” means any Term Loan or any other extension of credit by Agent
or the Lenders for Borrower’s benefit.
 
“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.
 
 
45

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” has the meaning given it in Section 2.3(c).
 
“Deposit Account” means any “deposit account” as defined in the Code and any
other deposit account as such term is commonly understood, with such additions
to such term as may hereafter be made.
 
“Designated Deposit Account” means Borrower’s deposit account, account number
039167-070, maintained with HSBC Bank Canada and over which Agent has been
granted control for the ratable benefit of all Lenders.
 
“Dollars,” “dollars” and “$” each means lawful money of the United States.
 
“Draw Period” means the period of time commencing upon the Closing Date and
continuing through the earliest to occur of (a) the Draw Period Termination Date
and (b) an Event of Default.
 
“Draw Period Termination Date” means March 31, 2013.
 
“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA, and as may be similarly defined or
expressed under the FDA Canada, the CDSA, or as related to or in connection with
any drug application under, but not limited to, the FDA Canada, Health Canada,
the Therapeutic Products Directorate of Health Canada or the CDSA.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower, any Guarantor or any of Borrower’s or any
Guarantor’s Affiliates or Subsidiaries.  Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.
 
“Equipment” means all “equipment”, as defined in the Code and the PPSA, with
such additions to such term as may hereafter be made, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.
 
“Event of Default” has the meaning given it in Section 8.
 
 
46

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Exigent Circumstance” has the meaning given it in Section 9.1(c).
 
“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.
 
“FDA Canada” means the Food and Drugs Act, R.S.C. 1985, C. F-27, as amended, and
all regulations promulgated thereunder.
 
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.
 
“Final Payment” means a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, (b) the acceleration of any Term Loan, and
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the Term Loan Commitments multiplied by the Final Payment Percentage.
 
“Final Payment Percentage” means four percent (4.00%).
 
“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.
 
“General Intangibles” means all “general intangibles”, as defined in the Code
and all “intangibles” as defined in the PPSA, with such additions to such term
as may hereafter be made, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
Law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including, without
limitation, key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
 
 
47

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” means any present or future guarantor of the Obligations.
 
“Health Canada” means the Canadian federal government department established
pursuant to the Department of Health Act (Canada) responsible for the
administration of various statutes, including, among others, the Food and Drugs
Act (Canada) R.S.C. 1985, c. F-27 and the regulations thereunder, each as
amended from time to time.
 
“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
 
“Indemnified Liabilities” has the meaning given it in Section 12.2.
 
“Indemnified Person” has the meaning given it in Section 12.2.
 
“Insolvency Proceeding” means any proceeding by or against any Person under the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), United States Bankruptcy Code, or any other bankruptcy or insolvency
Law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.
 
“Interest Expense” means for any fiscal period with respect to Borrower and its
Subsidiaries on a consolidated basis, interest expense (whether cash or
non-cash) determined in accordance with GAAP for the relevant period ending on
such date, including, in any event, interest expense with respect to any Credit
Extension and other Indebtedness of Borrower and its Subsidiaries, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
 
 
48

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Interest Period” means the one-month period starting on the first (1st) day of
each month and ending on the last day of such month; provided, however, that the
first (1st) Interest Period for each Term Loan shall commence on the date that
the applicable Term Loan is made and end on the last day of such month.
 
“Interest Rate Determination Date” means the second (2nd) Business Day prior to
the first (1st) day of the related Interest Period.
 
“Inventory” means all “inventory”, as defined in the Code and the PPSA, with
such additions to such term as may hereafter be made, and includes without
limitation all merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products, including without limitation
such inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary or (b) make or purchase any advance, loan, extension of
credit or capital contribution to any Person.
 
“IP Agreement” means that certain Intellectual Property Security Agreement
executed and delivered by Borrower to Agent dated of even date herewith.
 
“ITA” means collectively the Income Tax Act (Canada) and the regulations to the
Income Tax Act (Canada), all as the same may from time to time be in effect.
 
“Judgment Conversion Date” has the meaning given it in Section 1.5.
 
“Judgment Currency” has the meaning given it in Section 1.5.
 
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Borrower in any particular circumstance.
 
“Lender” means any one of the Lenders.
 
“Lenders” means the Persons identified on Schedule 1 hereto, and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
 
“Lenders’ Expenses” means all reasonable and documented audit fees and expenses,
costs, and expenses (including reasonable attorneys’ fees and expenses) of Agent
and Lenders for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Agent or the Lenders in connection with the Loan Documents.  Notwithstanding
anything to the contrary set forth in this Agreement, Borrower shall not be
responsible for reimbursing Lender for any Lenders’ Expenses incurred on or
prior to the Closing Date in excess of $65,000.
 
 
49

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“LIBOR Rate” means, for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage.  The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.
 
“LIBOR Rate Margin” means seven percent (7.0%) per annum.
 
“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.
 
“Loan Documents” means, collectively, this Agreement, the Perfection
Certificate, the IP Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor in connection with the indebtedness governed by this
Agreement, and any other present or future agreement between Borrower and/or for
the benefit of the Lenders and Agent in connection with this Agreement, all as
amended, restated, or otherwise modified.
 
“Loan Party” means Borrower and each Guarantor.
 
“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
financial condition of Borrower; or (c) a material impairment of the prospect of
repayment of any portion of the Obligations.
 
“Material Intellectual Property” means all of Borrower’s Intellectual Property
and license or sublicense agreements or other agreements with respect to rights
in Intellectual Property that are material to the condition (financial or
other), business or operations of Borrower, as determined by Agent.
 
“Maturity Date” means May 11, 2015 for each Term Loan.
 
“Maximum Lawful Rate” has the meaning given it in Section 2.3(f).
 
“Net Invoiced Revenues” means revenues of Borrower generated and invoiced in the
Ordinary Course of Business from the sale of Products and which are fully and
unconditionally earned under the terms of such sale or provision net of
wholesaler chargebacks, allowances for product returns, cash discounts,
administrative fees and other rebates.
 
“Obligation Currency” has the meaning given it in Section 1.5.
 
“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, under this Agreement
or the other Loan Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the performance of Borrower’s duties under the Loan Documents.
 
 
50

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
 
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
 
“Operating Documents” means, for any Person, such Person’s formation documents,
as certified by an officer of such Person on the Closing Date, and (a) if such
Person is a corporation, its bylaws in current form, (b) if such Person is a
limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices.
 
“Payment/Advance Form” means that certain form attached hereto as Exhibit B.
 
“Payment Date” means the first calendar day of each calendar month if such day
is a Business Day and if such day is not a Business Day then the immediate next
day that is a Business Day.
 
“Perfection Certificate” has the meaning given it in Section 5.1.
 
“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations under the FDA
Canada, Health Canada, the Therapeutic Products Directorate of Health Canada,
the CDSA, 21 U.S.C. Section 510, and registrations issued by DEA under 21 U.S.C.
Section 823 (if applicable to any Product), and those issued by federal, state,
provincial, territorial or other governments for the conduct of Borrower’s or
any Subsidiary’s business.
 
“Permitted Indebtedness” means:
 
(a) Borrower’s Indebtedness to the Lenders and Agent under this Agreement and
the other Loan Documents;
 
 
51

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(b) Indebtedness existing on the Closing Date and described on Schedule 7.4;
 
(c) Subordinated Debt;
 
(d) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;
 
(e) Indebtedness secured by Permitted Liens; and
 
(f) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided, however, that
the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
 
“Permitted Investments” means:
 
(a) Investments existing on the Closing Date and described on Schedule 7.7;
 
(b) Investments consisting of Cash Equivalents; and
 
(c) Investments in Subsidiaries solely to the extent permitted pursuant to
Section 6.10.
 
“Permitted Liens” means:
 
(a) Liens existing on the Closing Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;
 
(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided, however, that no notice of
any such Lien has been filed or recorded under the ITA, as amended, and the
regulations adopted thereunder, or the Internal Revenue Code of 1986, as amended
, and the Treasury Regulations adopted thereunder;
 
(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than One Hundred
Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided, however, that they have no priority over any of Agent’s
Lien and the aggregate amount of such Liens does not any time exceed Twenty Five
Thousand Dollars ($25,000);
 
(e) leases or subleases of real property granted in the Ordinary Course of
Business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest;
 
 
52

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure payment of fees and similar costs and expenses subject to
Borrower’s compliance with Section 6.6(b) hereof;
 
(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);
 
(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.5 or 8.7;
 
(i) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change;
 
(j) non-exclusive licenses of Intellectual Property granted to third parties in
the Ordinary Course of Business; and
 
(k) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“PPSA” means the Personal Property Security Act, R.S.O. 1990, C.P.10 (Ontario),
as amended; provided that in the event that, by reason of mandatory provisions
of law, the validity, perfection and effect of perfection or non perfection of a
security interest or other applicable Lien is governed by other personal
property security laws in any other Province or territory of Canada, the term
“PPSA” means such other personal property security laws of such other Province
or territory of Canada.
 
“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
 
(a) for a prepayment made on or after the Closing Date through and including the
date which is twelve (12)  months after the Closing Date, three percent (3.0%)
multiplied by the outstanding principal amount of the Term Loans;
 
 
53

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(b) for a prepayment made after the date which is twelve (12) months after the
Closing Date through and including the date which is twenty-four (24)  months
after the Closing Date, two percent (2.0%)  multiplied by the outstanding
principal amount of the Term Loans; and
 
(c) for a prepayment made after the date which is twenty-four (24) months after
the Closing Date and prior to the Maturity Date, one percent (1.0%) multiplied
by the outstanding principal amount of the Term Loans.
 
“Pro Rata Share” means, as determined by Agent, with respect to each Lender, a
percentage (expressed as a decimal, rounded to the ninth decimal place)
determined by dividing the amount of Term Loans held by such Lender by the
aggregate amount of all outstanding Term Loans.
 
“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, excluding Daraprim® and Bladder
Chek® and including without limitation, those products set forth on
Schedule 5.11 (as updated from time to time in accordance with Section 6.2(d)
above); provided, however, that if Borrower shall fail to comply with the
obligations under Section 6.2(d) to give notice to Agent and update
Schedule 5.11 prior to manufacturing, selling, developing, testing or marketing
any new Product, any such improperly undisclosed Product shall be deemed to be
included in this definition; and provided, further, that products manufactured
by Borrower for unaffiliated third parties shall not be deemed “Products”
hereunder.
 
“Required Lenders” means Lenders having (a) more than 60% of the Term Loan
Commitments of all Lenders, or (b) if such Term Loan Commitments have expired or
been terminated, more than 60% of the aggregate outstanding principal amount of
the Term Loans; provided, however, that so long as a party that is a Lender
hereunder on the Closing Date does not assign any portion of its Term Loan
Commitment or Term Loan, the term “Required Lenders” shall include such
Lender. For purposes of this definition only, a Lender shall be deemed to
include itself, and any Lender that is an Affiliate or Approved Fund of such
Lender.
 
“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA. Health
Canada or any other applicable Governmental Authority necessary for the testing,
manufacture, marketing or sale of any Product by any applicable Borrower(s) as
such activities are being conducted by such Borrower with respect to such
Product at such time), and (b) issued by any Person from which Borrower or any
of their Subsidiaries have received an accreditation.
 
“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or final determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
 
54

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.
 
“Secured Promissory Note” has the meaning given it in Section 2.7.
 
“Secured Promissory Note Record” means a record maintained by each Lender with
respect to the outstanding Obligations and credits made thereto.
 
“Securities Account” means any “securities account”, as defined in the Code and
the PPSA, with such additions to such term as may hereafter be made.
 
“Security Document” means this Agreement, any general security agreement or deed
of hypothec executed by a Borrower that is organized under the laws of Canada or
any Province or territory thereof, and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Loan Parties or any other Person either (a) guarantees payment
or performance of all or any portion of the Obligations, and/or (b) provides, as
security for all or any portion of the Obligations, a Lien on any of its assets
in favor of Agent for its own benefit and the benefit of the Lenders, as any or
all of the same may be amended, supplemented, restated or otherwise modified
from time to time.
 
“Stated Rate” has the meaning given it in Section 2.3(f).
 
“Stellar” means Stellar Pharmaceutical Inc., a corporation amalgamated under the
laws of the Province of Ontario.
 
“Subordinated Debt” means indebtedness incurred by Borrower subordinated to all
of Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, Borrower and
the other creditor), on terms acceptable to Agent and the Lenders.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.
 
 
55

--------------------------------------------------------------------------------

 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
“Term Loan” or “Term Loans” has the meaning given it in Section 2.2(a).
 
“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
 
“Tranche Two Eligibility Date” means a date on which (a) Borrower provides to
Agent a certificate from Stellar’s chief financial officer, in form, substance
and detail satisfactory to Agent evidencing Stellar’s receipt of gross cash
proceeds of at least $6,000,000 in the aggregate from (i) equity investors
(subject to no clawback, escrow or other terms limiting Stellar’s ability to
freely use such proceeds), (ii) an upfront payment from a pharmaceutical joint
venture in which any Borrower participates, or (iii) a combination of (i) and
(ii) or (b) Agent has (in its sole discretion) agreed to activate Tranche Two
following the acquisition or licensing of a Product by any Borrower following
the Closing Date.
 
“Transfer” has the meaning given it in Section 7.1.
 
“Warrants” means those certain Warrants to Purchase Stock dated as of the
Closing Date executed by Borrower in favor of each Lender or such Lender’s
Affiliates.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]
 
 
56

--------------------------------------------------------------------------------

 
 
(Signature Page to Loan and Security Agreement)
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.
 
BORROWER:
      STELLAR PHARMACEUTICALS INC.       By:
/s/ Robert Harris
    Robert Harris     Chief Executive Officer              
TRIBUTE PHARMA CANADA INC.
      By:
/s/ Robert Harris
    Robert Harris     President              
TRIBUTE PHARMACEUTICALS CANADA LTD.
      By:
/s/ Robert Harris
    Robert Harris     President  

 
 
57

--------------------------------------------------------------------------------

 
 
(Signature Page to Loan and Security Agreement)
 
AGENT:
     
MIDCAP FUNDING III, LLC,
a Delaware limited liability company
      By:
/s/ Joshua Groman
    Joshua Groman, PhD.     Managing Director              
LENDERS:
     
MIDCAP FUNDING III, LLC,
a Delaware limited liability company
      By:
/s/ Joshua Groman
    Joshua Groman, PhD.     Managing Director  



 
58

--------------------------------------------------------------------------------

 
 
EXHIBITS  AND SCHEDULES
 
EXHIBITS 
 
Exhibit A
Collateral
Exhibit B
Form of Loan Payment / Advance Request Form
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Secured Promissory Note
Exhibit E
Form of Warrant



SCHEDULES
 
Schedule 1
Lenders and Commitments
Schedule 5.1
Organizational Information
Schedule 5.2
Collateral Disclosures
Schedule 5.3
Litigation
Schedule 5.11
Products and Required Permits
Schedule 6.12
Post-Closing Obligations
Schedule 7.4
Indebtedness
Schedule 7.7
Investments



 
59

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COLLATERAL
 
The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:
 
(a)           all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
 
(b)           all Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.
 
 
60

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LOAN PAYMENT/ADVANCE REQUEST FORM
 
Deadline is Noon E.S.T.
 
Date: __________________, 201__
 
LOAN PAYMENT:
 
From Account #________________________
    (Deposit Account #)
To Account #__________________________
(Loan Account #)
Principal $___________________________ and/or Interest
____________________________
Authorized Signature: ____________________________
Phone Number: ____________________________
Print Name/Title: ____________________________
 
 



Loan Advance:
 
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
From Account # ____________________________
(Loan Account #)
To Account # _______________________________
(Deposit Account #)
Amount of Advance $ ____________________________
All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
Authorized Signature: ____________________________
Phone Number: ____________________________
Print Name/Title: ____________________________
 
 

 
 
61

--------------------------------------------------------------------------------

 

 
Outgoing Wire Request:
 
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Beneficiary Name: ____________________________
Amount of Wire: $ ________________________
Beneficiary Lender: ___________________________
Account Number: _________________________
City and State:
 
Beneficiary Lender Transit (ABA) #: ______________
(For International Wire Only)
Beneficiary Lender Code
(Swift, Sort, Chip, etc.):______________________
Intermediary Lender: __________________________
Transit (ABA) #: __________________________
For Further Credit to: __________________________
Special Instruction: ___________________________
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.
Authorized Signature: _________________________
2nd Signature (if required): ___________________
Print Name/Title: _____________________________
Print Name/Title: __________________________
Telephone #: ________________________________
 
Telephone #:  ____________________________



 
62

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
COMPLIANCE CERTIFICATE
 
TO:
MidCap Funding III, LLC, as Agent
FROM:
_________________________________
DATE:
________________, 201__



The undersigned authorized officer of ________________________________________
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower, Agent and the Lenders (the “Agreement”):
 
(1)           Borrower is in compliance with all required covenants for the
month ending _______________, 201__, except as noted below;
 
(2)           there are no Events of Default;
 
(3)           all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
 
(4)           Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and
 
(5)           no Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent.
 
Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
 
63

--------------------------------------------------------------------------------

 
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Monthly Financial Statements
Monthly within 45 days
Yes
No
Audited Financial Statements
Annually within 120 days after FYE
Yes
No
Board Approved Projections
Annually within 30 days after FYE
Yes
No
Compliance Certificate
Monthly within 45 days
Yes
No



The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
BORROWER:
 
STELLAR PHARMACEUTICALS INC.
By:________________________________
Name:______________________________
Title:_______________________________
AGENT USE ONLY
 
Received by: ______________________________
authorized signer
Date: ____________________________________
Verified:                                                              
authorized signer
Date: ____________________________________
TRIBUTE PHARMA CANADA INC.
 
By:________________________________
Name:______________________________
Title:_______________________________
 
Compliance Status:
 
Yes
 
No
 
 
 
TRIBUTE PHARMACEUTICALS CANADA LTD.
 
By:________________________________
Name:______________________________
Title:_______________________________
 



 
64

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
SECURED PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
65

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
66

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.
ACCOUNTING AND OTHER TERMS 
1

 
 
1.1
Accounting Terms 
1

 
 
1.2
Capitalized Terms 
1

 
 
1.3
UCC; PPSA 
1

 
 
1.4
Conversion to Dollars 
1

 
 
1.5
Judgment Currency; Contractual Currency 
1

 
2.
LOAN AND TERMS OF PAYMENT 
2

 
 
2.1
Promise to Pay 
2

 
 
2.2
Term Loans 
3

 
 
2.3
Payment of Interest on the Credit Extensions 
4

 
 
2.4
Fees and Expenses 
6

 
 
2.5
Additional Costs 
6

 
 
2.6
Payments and Taxes 
7

 
 
2.7
Secured Promissory Notes 
7

 
 
2.8
Issuance of Warrants to Lenders 
8

 
3.
CONDITIONS OF LOANS 
8

 
 
3.1
Conditions Precedent to Initial Credit Extension 
8

 
 
3.2
Conditions Precedent to all Credit Extensions 
9

 
 
3.3
Covenant to Deliver 
9

 
 
3.4
Procedures for Borrowing 
10

 
4.
CREATION OF SECURITY INTEREST 
10

 
 
4.1
Grant of Security Interest 
10

 
 
4.2
Authorization to File Financing Statements 
10

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
5.
REPRESENTATIONS AND WARRANTIES 
10

 
 
5.1
Due Organization, Authorization: Power and Authority 
10

 
 
5.2
Collateral 
11

 
 
5.3
Litigation 
12

 
 
5.4
No Material Deterioration in Financial Condition; Financial Statements
12

 
 
5.5
Solvency 
13

 
 
5.6
Regulatory Compliance 
13

 
 
5.7
Subsidiaries; Investments 
13

 
 
5.8
Tax Returns and Payments; Pension Contributions 
13

 
 
5.9
Use of Proceeds 
14

 
 
5.10
Full Disclosure 
14

 
 
5.11
Regulatory Developments 
14

 
6.
AFFIRMATIVE COVENANTS 
15

 
 
6.1
Organization and Existence; Government Compliance 
15

 
 
6.2
Financial Statements, Reports, Certificates 
16

 
 
6.3
Inventory; Returns 
17

 
 
6.4
Taxes; Pensions 
17

 
 
6.5
Insurance 
17

 
 
6.6
Operating Accounts 
18

 
 
6.7
Protection of Intellectual Property Rights 
18

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
 
6.8
Litigation Cooperation 
19

 
 
6.9
Notices of Litigation and Default 
19

 
 
6.10
Creation/Acquisition of Subsidiaries 
19

 
 
6.11
Further Assurances 
20

 
 
6.12
Post-Closing Obligations 
20

 
7.
NEGATIVE COVENANTS 
20

 
 
7.1
Dispositions 
20

 
 
7.2
Changes in Business, Management, Ownership or Business Locations 
20

 
 
7.3
Mergers or Acquisitions 
20

 
 
7.4
Indebtedness 
21

 
 
7.5
Encumbrance 
21

 
 
7.6
Maintenance of Collateral Accounts 
21

 
 
7.7
Distributions; Investments 
21

 
 
7.8
Transactions with Affiliates 
21

 
 
7.9
Subordinated Debt 
21

 
 
7.10
Compliance 
21

 
 
7.11
Compliance with Anti-Terrorism Laws 
22

 
 
7.12
Minimum Net Invoiced Revenues 
23

 
8.
EVENTS OF DEFAULT 
24

 
 
8.1
Payment Default 
24

 
 
8.2
Covenant Default 
24

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
 
8.3
Material Adverse Change 
24

 
 
8.4
Attachment; Levy; Restraint on Business 
24

 
 
8.5
Insolvency 
25

 
 
8.6
Other Agreements 
25

 
 
8.7
Judgments 
25

 
 
8.8
Misrepresentations 
25

 
 
8.9
Subordinated Debt 
25

 
 
8.10
Governmental Approvals 
25

 
 
8.11
Criminal Proceeding 
25

 
 
8.12
Lien Priority 
25

 
 
8.13
Change in Control 
26

 
 
8.14
Withdrawals, Recalls, Adverse Test Results and Other Matters 
26

 
 
8.15
Equity Raise 
26

 
9.
RIGHTS AND REMEDIES 
26

 
 
9.1
Rights and Remedies 
26

 
 
9.2
Power of Attorney 
28

 
 
9.3
Protective Payments 
28

 
 
9.4
Application of Payments and Proceeds 
29

 
 
9.5
Liability for Collateral 
29

 
 
9.6
No Waiver; Remedies Cumulative 
30

 
 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
 
9.7
Demand Waiver 
30

 
 
9.8
Borrower Liability 
30

 
 
9.9
Canadian Security Agreement 
31

 
10.
NOTICES 
31

 
11.
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER 
32

 
12.
GENERAL PROVISIONS 
33

 
 
12.1
Successors and Assigns 
33

 
 
12.2
Indemnification 
33

 
 
12.3
Time of Essence 
34

 
 
12.4
Severability of Provisions 
34

 
 
12.5
[Reserved] 
34

 
 
12.6
Integration 
34

 
 
12.7
Counterparts 
34

 
 
12.8
Survival 
34

 
 
12.9
Confidentiality 
34

 
 
12.10
Right of Set Off 
35

 
 
12.11
[Reserved] 
35

 
 
12.12
Amendments 
35

 
 
12.13
Publicity 
36

 
 
12.14
No Strict Construction 
36

 
 
v

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
13.
AGENT 
36

 
 
13.1
Appointment and Authorization of Agent 
36

 
 
13.2
Delegation of Duties 
37

 
 
13.3
Liability of Agent 
37

 
 
13.4
Reliance by Agent 
37

 
 
13.5
Notice of Default 
38

 
 
13.6
Credit Decision; Disclosure of Information by Agent 
38

 
 
13.7
Indemnification of Agent 
39

 
 
13.8
Agent in its Individual Capacity 
39

 
 
13.9
Successor Agent 
39

 
 
13.10
Agent May File Proofs of Claim 
40

 
 
13.11
Collateral and Guaranty Matters 
41

 
 
13.12
Cooperation of Borrower 
41

 
14.
DEFINITIONS 
41

 
vi
 

--------------------------------------------------------------------------------